 AESTHETIC DESIGNS, LLC 395Aesthetic Designs, LLC and Operative Plasterers and Cement Masons International Association, Local 599.  Case 30ŒRCŒ6380 June 27, 2003 DECISION AND CERTIFICATION OF REPRESENTATIVE BY MEMBERS LIEBMAN, SCHAUMBER, AND ACOSTA The National Labor Relations Board, by a three-member panel, has considered determinative challenged ballots and an objection in a mail ballot election held on April 29, 2002, and the hearing officer™s report recom-mending disposition of them.  The election was con-ducted pursuant to a Stipulated Election Agreement.  The revised tally of ballots shows 5 for and 5 against the Peti-tioner, with 2 challenged ballots and 1 void ballot. The hearing officer recommended that the challenges to the ballots of Brandon Frakes and Bryant Lanting be sustained, that a vote for the Union submitted on a sam-ple ballot be counted and that a certification of represen-tative issue. The Employer filed exceptions to the hear-ing officer™s report. The Board has reviewed the record in light of the ex-ceptions and brief, has adopted the hearing officer™s find-ings and recommendations, and finds that a certification of representative should be issued.1We agree with the hearing officer that a ﬁyesﬂ vote, cast on the sample ballot provided with the official elec-tion kit rather than on an official ballot, should be counted. In Daimler-Chrysler, 338 NLRB 982 (2003), the Board outlined the principles guiding the Board™s treat-ment of irregularly marked ballots.  The ﬁprimary goal in a representation election is to protect the right[s] of indi-vidual employees to choose whether or not to be repre-sented by a union.ﬂ  Id., citing General Shoe Corp., 77 NLRB 124, 127 (1948), enfd. 192 F.2d 504 (6th Cir. 1951), cert. denied 343 U.S. 904 (1952).  To effectuate that goal, the Board is guided by three principles.  First, the Board assumes that ﬁby casting a ballot, a voter evinces an intent to participate in the election process and to register a preference.ﬂ  Id., citing Horton Automatics, 286 NLRB 1413 fn. 3 (1987).  Second, the Board will                                                                                                                      1 We agree with the hearing officer, for the reasons discussed in his report, that Lanting is a statutory supervisor and that he lacks a com-munity of interest with other unit employees because he enjoys special working conditions and his interests are aligned with management. In finding Bryant Lanting ineligible to vote, Member Acosta does not pass on Lanting™s alleged supervisory status. In the absence of exceptions, we adopt pro forma the hearing offi-cer™s recommendation that the challenge to the ballot of Brandon Frakes be sustained. give effect to this preference whenever possible.  Id., citing Hydro Conduit Corp., 260 NLRB 1352, 1352 (1982).  Third, the Board will ﬁavoid speculation or in-ference regarding the meaning of atypical ‚X™s, stray marks, or physical alterations.ﬂ Id. at 983, citing Kauf-man™s Bakery, 264 NLRB 225 (1982). Applying the established principles reaffirmed in Daimler-Chrysler, supra, we find that the sample ballot should be counted.  Counting the ballot will give effect to the voter™s exercise of his or her right to choose whether to be represented by a union.  The voter clearly evinced an intention to participate in the election, by casting a vote and registering a preference.  Further, be-cause the sample ballot clearly shows the voter™s intent and preference,2 the Board need not engage in any specu-lation regarding the voter™s intent.  Giving effect to that intent avoids unnecessary disenfranchisement.  For these reasons, counting the sample ballot is entirely consistent with the primary goal of protecting employee free choice. The Employer and our dissenting colleague argue that the sample-ballot vote should not be counted because it was not submitted on an official ballot.  They rely on Knapp-Sherrill Co., 171 NLRB 1547, 1548 (1968), and McCormick Lumber Co., 206 NLRB 314, 314 (1973), where the Board voided votes submitted on blank pieces of paper rather than on official ballots.  We reject this argument.  Here, unlike Knapp-Sherrill and McCormick Lumber, the vote at issue was submitted on an official Board formŠa sample ballotŠnot a blank sheet of pa-per.  Because the sample ballot is a replica of the official ballot, the intent of the voter can be readily discerned, without speculation, from the voter™s markings on the sample ballot.  The same arguably cannot be said of a vote submitted on a blank piece of paper.3Our dissenting colleague also argues that because a sample ballot is ﬁreadily distinguishable from the official ballot,ﬂ it ﬁmay be used to identify the voter.ﬂ  Contrary to the implication of the dissent, neither Knapp-Sherrill Co., nor McCormick Lumber rely on the voter-identification rationale.  Those decisions offer no ration-ale for not counting the ballot, other than the fact that the ballot was not official.  And while it is hypothetically  2 We agree with the hearing officer™s finding that, ﬁIt is apparent from looking at the sample ballot that the intent of the voter was clear, a ‚yes™ vote . . . .  The returned trimmed sample ballot, with its mark-ing, reveals clear voter intent.ﬂ 3 Our colleague argues that, in Knapp-Sherrill, ﬁthe only fact of sig-nificance to the Board was the failure to use an official ballot.ﬂ  That is true, but not dispositive.  The Board in Knapp-Sherrill was faced with deciding whether to count a vote that had been submitted on a blank sheet of paper, not on a sample ballot.  As the Board™s decision lacks any rationale, we cannot infer that it would have reached the same result on the facts of this case. 339 NLRB No. 55  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396possible that a sample ballot could be used in order to 
permit identification of the voter, we see no reason to 
invalidate a vote submitted on a sample ballot simply 
because such a possibility exists.  After all, as our col-
league concedes, it might also be possible, in some cir-
cumstances, to identify a vot
er from irregular markings 
on an official ballot, yet the Board does not void all offi-
cial ballots containing irregular markings.
4  Moreover, in 
contrast to other irregular markings, a sample ballot 

seems inherently less likely to be used as a personal iden-
tifier, because it is not a unique mark. 
We think that, in the abse
nce of evidence indicating that a sample ballot was used to identify a voter, it is 
inappropriate to void the ballot and thereby disenfran-
chise the voter.  Whatever prophylactic benefit may re-
sult would be greatly outweighed by the harm done to the 
election process by frustrati
ng the voter™s clearly ex-pressed preference.  Here, there is no evidence, and no 
contention, that the sample ballot was used in order to 
identify the voter who submitted it.  Indeed, the hearing 
officer adopted the Regional Director™s finding that the 
secrecy of the voter™s identity had been preserved, and 
neither the Employer nor the dissent argues to the con-
trary.5In support of invalidating any vote not cast on an offi-
cial ballot, our dissenting colleague points out that 

ﬁ[e]lection rules requiring the 
voter to use the official 
ballot . . . are not peculiar to the Board,ﬂ citing several 
State election statutes and cases that prohibit the count-
ing of sample ballots.  This argument misses the mark. 
State electoral law prohibitions on voting with sample 
ballots result, in large part, from concerns about ballot-
box stuffing.  See, e.g., 
Sparks v. State Election Board
, 392 P.2d 711, 713 (Okla. 1964) (holding the State™s 

statutory prohibition on the use of sample ballots ﬁwas 
undoubtedly adopted for the purpose of preventing the 
‚stuffing™ of ballot boxes with unauthorized ballotsﬂ).  
Because ballot box stuffing is not an issue in Board mail 
ballot elections (the use of yellow return envelopes bear-
                                                          
                                                           
4 See, e.g.,  
Daimler-Chrysler Corp., supra (counting as a ﬁYESﬂ 
vote a ballot with ﬁXﬂ in the ﬁYES
ﬂ square and a handwritten question mark (ﬁ?ﬂ) immediately adj
acent to the ﬁYESﬂ square); 
Thiele Indus-
tries, 325 NLRB 1122, 1122 (1998) (counting as a ﬁYESﬂ vote a ballot 
on which an ﬁXﬂ was placed in the ﬁYESﬂ box, a diagonal line was 
placed in the ﬁNOﬂ box, and the word ﬁYESﬂ above the ﬁYESﬂ box 
was circled); Horton Automatics, 286 NLRB at 1413 (counting as a 
ﬁNOﬂ vote a ballot with ﬁNONﬂ extending across the ﬁYESﬂ and ﬁNOﬂ 
boxes). 
5 Our colleague also contends that the voter might have received the 
sample ballot, with the vote indicated
, from a third party, and that the 
integrity of the vote would have been impugned in that event.  This is 
sheer speculation.  For the reasons discussed, we are unwilling to disen-
franchise a voter simply because it is
 theoretically possible that some 
misconduct occurred, absent some credible indication that it did occur. 
ing the key number of the addressee-voter prevents re-
peated voting), the use of official ballots is less impor-
tant.  See NLRB Casehandling Manual (Part Two), Rep-
resentation Proceedings Section 11336.2(c). Further, in State election law, as in Board representa-tion election law, the policy pr
eference for official ballots has been balanced against avoidance of unnecessary dis-

enfranchisement.  In 
Sparks (cited by our dissenting col-
league), the Oklahoma Supreme Court counted votes cast 

on sample ballots that were distributed after officials ran 
out of official ballots, becau
se the ﬁright to vote out-weighs the form of the ballot.ﬂ  392 P.2d at 714.  See 

also DeSantis v. Pedone,
 61 A.D.2d 1136 (N.Y.A.D. 
1978) (counting a facsimile sample ballot which was 

furnished to a voter after the voting machine broke 
down). Likewise in Board elections, the Board™s general pref-
erence for the official ballot form6 must be balanced by 
policy concerns that voters who wish to participate 
should not unnecessarily be disenfranchised.  Here, the voter evinced an intention to participate in the election 
and register a preference.  That intent was clearly mani-
fested on a sample ballot form, which is a close facsimile 

of an official ballot, thereby avoiding the need for any 
speculation concerning that voter™s preference.  Because 
ballot-box stuffing is not a concern, and because there is no evidence (nor even a conten
tion) that voter identifica-
tion occurred here, we find no persuasive reason not to 
count the sample ballot.  Consistent with the principles 
outlined in 
Daimler-Chrysler, then, we hold that the 
sample ballot should be counted. 
ORDER The National Labor Relations Board orders that the 
challenge to the ballot of Bryant Lanting is sustained and 

that the vote cast on a sample ballot be counted and in-
cluded in the tally. 
CERTIFICATION OF REPRESENTATIVE IT IS CERTIFIED that a majority of the valid ballots have 
been cast for Operative Plasterers and Cement Masons 
International Association, Local 599, and that it is the 
 6 As further support for his position,
 our colleague cites the Board™s Casehandling Manual, which calls for 
an instruction to voters in mail-
ballot elections not to mark and return the sample ballot.  See NLRB 
Casehandling Manual (Part Two), Representation Proceedings Sec. 11336.2(c).  Here, no such instruction was included, and so the voter 
can hardly be faulted for not follo
wing instructions.  The Casehandling 
Manual, in any event, does not suggest that a sample ballot cast in the 
circumstances present here should not be counted.  Finally, the manual 
itself explains that its guidelines ﬁare not intended to be and should not 
be viewed as binding procedural rules.ﬂ  Id., Introduction, Purpose of 
the Manual (unpaginated). 
 AESTHETIC DESIGNS, LLC 397exclusive collective-bargaining representative of the em-
ployees in the following appropriate bargaining unit: 
 All full-time and regular part-time journeyman and ap-
prentice plasterers employed
 by the Employer in the 
State of Wisconsin; excludi
ng office clerical employ-
ees, employees covered by other collective-bargaining 

agreements, professional employees, guards, and su-
pervisors as defined in the Act. 
 MEMBER SCHAUMBER, dissenting. 
Today, the Board, apparently for the first time since it 
began holding elections, accepts as valid a ballotŠthe 
determinative ballot in this election
Šthat was not cast using the official, Board-provided ballot.  The ballot used 
was a sample ballot cut from a copy of a notice of elec-
tion.  Because the new course the majority takes is in-
consistent with longstanding Board precedent and policy 
premised on preserving the s
ecrecy of the ballot and the integrity of the election, and the majority offers no rea-

son for ignoring this precedent and these policies, I re-
spectfully dissent. Facts The relevant facts are straightforward and undisputed. 
This was a mail ballot election.  Consistent with the 
Board™s usual practice, the Regional Director mailed to 
each eligible voter an election kit.1  The election kit in-
cluded a copy of the notice of election poster, which con-
tains a sample ballot for the information of voters. In-
stead of marking and then sending in the official ballot, 
one voter cut out the sample ballot from a notice of elec-
tion, marked the ballot, and mailed it in using the enve-
lopes provided in the election kit.
2  The revised tally of 
ballots in the election was 5 for and 5 against the Peti-

tioner with two challenged ballots and one void ballotŠ
the ballot cast using the sample ballot from a notice of 
election.3                                                          
                                                           
1 Casehandling Manual (Part Two), Sec. 11336.2(c) provides that 
election kits should include instructi
ons describing how to vote by mail, 
an official ballot, a blue mail ba
llot envelope, and a yellow postage-
paid return envelope. 
2 There is no indication in the record of what happened to the official 
ballot which, presumably, also was in
cluded in the election kit.  Also 
unknown is whether the sample ballot used in this case was from the 
notice of election mailed to the voter or from another copy of the notice 
of election. 
3 I agree with the majority that th
e challenges to the ballots cast by Brandon Frakes and Bryant Lanting s
hould be sustained.  With regard 
to Lanting, I agree that he is a statutory supervisor.  Accordingly, I find 
it unnecessary to pass on the hearing officer™s alternate finding that 
Lanting should also be found ineligible
 on the grounds that he is a close 
relative of management who has recei
ved special benefits and lacks a 
community of interest
 with unit employees. 
Analysis 
My colleagues recognize, as they must, that the ballot 
used was not the official ballot form provided by the 
Board, and that the Board has refused to count such bal-
lots in the past.  See 
Knapp-Sherrill Co., 171 NLRB 
1547, 1548 (1968), and McCormick Lumber Co., 206 NLRB 314 (1973).  They view these cases as distin-
guishable, however, because they involved ballots cast on blank pieces of paper, whereas here the sample ballot, 

from the notice of election, is 
part of an official Board form, and includes the same language as the official bal-
lot.  They conclude, in agr
eement with the hearing officer 
and the Regional Director, citing 
Daimler-Chrysler, 338 NLRB 982, that this ballot should be counted because it 
clearly indicates the intent of the voter. The majority™s reliance on 
Daimler-Chrysler is mis-
placed. In Daimler-Chrysler, the issue was whether the voter™s intent expressed on an 
official
 ballot was clear or 
ambiguous.
4  As explained below, the Board™s rule in-
validating votes cast on something other than the official 
Board-provided ballot does not concern itself with 
whether the ballot may or may not reflect the voter™s 
intent. Indeed, the Board specifically recognized in 
Daimler-Chrysler that the goal of giving effect to voter 
intent is not absolute.
5 Consequently, 
Daimler-Chrysler does not support my colleagues™ position.  
Knapp-Sherrill Co., supra, and 
McCormick Lumber Co., supra, cannot be distinguished on the ground that the 
votes sought to be cast were on blank pieces of paper while the disputed ballot in this case was cast by cutting 
out a sample ballot from the 
official notice of election and from which the intent of the voter could therefore be 

determined.  In 
Knapp-Sherrill, the Board voided a ballot 
cast on a blank piece of paper, the same size, color, and 

type used for the ballots in the election, on which the 

word ﬁNoﬂ was written.  In ruling on the ballot, the 
Board stated:  The Hearing Officer found that the Board agent prop-

erly declared this to be a void ballot since there was no 
other writing or printing on the ballot and an examina-
 4 In 
Daimler-Chrysler, the three-member majority held that a ballot 
cast on an official ballot form should be counted where the voter had 
placed an ﬁXﬂ in the ﬁYESﬂ square and a handwritten question mark 
immediately adjacent to it, asserting 
that the intent of the voter was 
clear.  Chairman Battista and I dissented from that holding because the 
intent of the voter was not clear but was called into question by the 
question mark.  Here, I do not doubt that the ballot evidences a clear 
intent.  That is not the issue.  The ballot must still be voided for the 
other reasons described herein. 
5 ﬁIdentifying marks provide an exception to the general rule of giv-
ing effect to voter intent.  A ballot that clearly expresses voter prefer-
ence will still be rejected if the mark clearly 
identifies the voter.ﬂ Daimler-Chrysler, supra at 984 fn. 8. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398tion of the ballot itself did not disclose the voter™s in-
tent.  In agreeing that this is a void ballot we rely 
solely
 on the fact that a blank sheet of paper 
is not an official 
ballot
.ﬂ  [Emphasis added.]
6 Because the Board explicitly rejected any reliance on an 
intent of the voter inquiry in voiding the ballot, 
Knapp-
Sherrill 
cannot be distinguished, as my colleagues suggest, 
on the grounds that the intent of the voter could not be as-

certained in that case but can be
 ascertained here.  Rather, as the Board™s decision makes clear
, the only fact of signifi-
cance to the Board was the failure to use an official ballot. 
The sample ballot used in this case, while part of a larger 
Board form, was not an offici
al ballot.  Accordingly, it 
should not be counted. 
Election rules requiring the voter to use the official 
ballot by the election offici
als are not peculiar to the Board.
7  The reason for the Board™s rule is that a vote 
cast on a blank piece of paper or one using a sample bal-
lot cut from the notice of election is readily distinguish-
able from the official ballot.  As a result, it may be used 
to identify the voter.  In addition, the sample
 ballot form 
may have been provided the voter
 by a third party
 with 
the vote indicated; a circumstance that would impugn the 

integrity of the vote itself.  
Indeed, even when an offici
al ballot is made distin-
guishable with an identifying mark the Board has voided 
it because counting such ballo
ts ﬁclearly would open the door to the exertion of influences such as to prevent the 

exercise of a voter™s free choice.ﬂ8  In 
Ebco Mfg. Co., supra, the Board invalidated a ballot marked with capital 
letter ﬁRﬂ with a circle around it because the mark could 
serve to reveal the iden
tify of the voter.  In 
George K. 
Garrett Co., 120 NLRB 484 (1958), the Board declared 
as void a ballot signed by the voter.  These ballots were 
voided for purposes of Board policy without regard to 
                                                          
                                                           
6 Knapp-Sherrill, supra at 1548.  Similarly, in 
McCormick Lumber Co., the Board held that a ballot cast on a blank piece of paper was a 
void ballot under established Board policy.  
McCormick Lumber Co.,
 supra at 314. 
7 See West™s Annotated Code of 
West Va. § 3-5-12 (ﬁno sample bal-
lot shall be voted or counted in an
y election.ﬂ); Vernon™s Texas Statutes 
and Codes Annotated § 52.008 (ﬁA sa
mple ballot may not be cast or 
counted in an election.ﬂ); Iowa Code Annotated § 43.30 (sample ballots 
ﬁshall not be voted, received, or c
ounted.ﬂ); Oregon Revised Statutes § 
254.195 (ﬁA sample ballot shall not be voted or counted.ﬂ).  While 
some courts have allowed the counti
ng of ballots originally printed as sample ballots, they have done so where the ballots were designated by 
the appropriate State authority as offici
al ballots, prior to
 their use, after 
a precinct ran out of official ballots.  See 
Sparks v. State Election 
Board,
 392 P. 2d 711 (Sct. Ok. 1964); 
Gibson v. Bower,
 73 S.E. 2d 817 
(Sct. App. W.Va. 1952).  No such designation was made in this case. 
To the contrary, as discussed below, the Board™s Casehandling Manual 
indicates that a sample ballot is not th
e equivalent of an official ballot. 
8 Ebco Mfg. Co., 
88 NLRB 983, 984 (1950). 
the fact that they may have
 reflected the voter™s clear choice.9  The Board has stressed:  This policy of secrecy [of th
e ballot] is regarded as a matter of public concern rather than a personal privi-
lege subject to waiver by the individual voter, and, 
thus, 
the secrecy of the ballot is viewed as outweighing the voter™s intent
. Therefore, the voter™s motivation is 
not considered and, hence, ev
en in situations where the 
[identifying] mark may ha
ve been placed innocently, 
the ballot is voided and the voter is effectively disen-
franchised.  [Emphasis added.]
10 Consistent with this longstanding Board policy, the 
Board™s Casehandling Manual does not regard the sam-
ple ballot from the notice of election as an acceptable 
substitute for the official ballot.  Section 11336.2(c) pro-
vides the following instructions for mail ballot elections: 
 Voters should 
not ordinarily be sent the Notice of Elec-
tion Form NLRB-4910 (Sec. 11314) posted by the em-
ployer in mail ballot elections, unless the considera-
tions in Sec. 11314.7(b) entitled ﬁAdditional Distribu-
tion of Noticesﬂ are present.  In the event a Notice of 
Election is sent to a voter, an additional Instruction 
should be included in the kit advising the voter to mark 
and return the enclosed ballot, 
not 
the sample ballot in 
the Notice of Election.  [Emphasis in original.] 
 The clear import of these procedur
es is that voters are not to 
use the sample ballot from the notice of election, and that 
the sample ballot is not to be considered the equivalent of 
the official ballot form.
11  Therefore, I cannot agree with my 
colleagues that their decision today, which does exactly that, 
is consistent with the Casehandling Manual.  
It can be argued that even 
when an official ballot is used a vote may be cast in 
such a way that it distin-
guishes the ballot.  This is evident from the cases cited 

by my colleagues.  In each of these cases, however, it 
was the manner in which the vote was cast on the official 
ballot that made it distinguishable, not the ballot form 
itself.  This is far less apt to identify the voter and it also 
does not raise the issue of the possible involvement of 
 9 See also Sorenson Lighted Controls, 286 NLRB 969 (1987) (em-
ployee handed marked, unfolded ba
llot to another employee, who 
glanced at it before placing it in the ballot box).  See also 
Anken Indus-
tries, 242 NLRB 1371 (1979) (ballot cast by voter who openly dis-
played how it had been marked held void). 
  10 Anken Industries
, supra. 
11 Unfortunately, this procedure was 
not followed in this case.  The 
hearing officer found that voters received in their election kits copies of 
the notice of election without the appropriate instruction not to vote 
using the sample ballot form.  The 
Region™s failure to include the in-struction, however, does not lessen the need to require use of the offi-
cial Board-provided ballot. 
 AESTHETIC DESIGNS, LLC 399third parties in the vote cast as
 does the use of an entirely 
different ballot form. 
In sum, where, as in this
 case, a document other than 
the official ballot is used, the Board has, until today, uni-
formly invalidated the ballot regardless of whether the 
voter™s intent could be discerned from the document 
used.  I believe this longstanding policy is a reasonable 
one and it should not be easily cast aside.  
  